Per curiam.
After an investigation into three grievances, the Investigative Panel of the State Disciplinary Board found probable cause to believe that Freddie Darnell Harrell engaged in conduct in violation of numerous Standards of Bar Rule 4-102 which are punishable by disbarment and recommended that he be disbarred. Respondent was served by publication under Bar Rule 4-208.2 (e), failed to reject the notices within 30 days as required by Bar Rule 4-208.3 (a), and is in default. Bar Rule 4-208 (b).

Supreme Court Disciplinary No. S95Y1374

Respondent was retained by a criminal defendant’s father to represent him on appeal from his convictions of felony murder and aggravated assault. He filed a notice of appeal but did not file an enumeration of errors or brief despite orders to do so from this Court. After being found in wilful contempt for failure to prosecute the appeal, he was suspended from practice before the court and fined. He *786misrepresented the status of the appeal to the defendant’s father, did not appear for scheduled meetings, or return his phone calls. The father was forced to retain another appellate attorney to represent his son. Harrell did not return the unearned portion of the fee to the father or respond to the disciplinary authorities.
Decided October 23, 1995.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.
*786The Investigative Panel found probable cause to believe that Respondent engaged in conduct in violation of Standards 4, 22, 23, 44, 45, 61, 63, 65, and 68 of Bar Rule 4-102, and it recommended that he be disbarred.

Supreme Court Disciplinary No. S95Y1375

Mr. Dotson retained Respondent to represent him in a personal injury case arising from a vehicle collision. Respondent received a $2,167.83 check from an insurer and offered to have his auto body shop repair the vehicle. Respondent did not file an action on behalf of his client, have his body shop make the repairs, return the insurance proceeds to his client, or account for any settlement received on behalf of Mr. Dotson. The Investigative Panel found probable cause to believe that Respondent engaged in conduct in violation of Standards 3, 4, 22, 23, 44, 45, 61, 62, 63, 65, and 68 of Bar Rule 4-102, and it recommended that he be disbarred.

Supreme Court Disciplinary No. S95Y1376

Ms. Porter retained Respondent to represent her in a personal injury case in 1990. He did not communicate with her between the time he was retained and 1994, and he failed to notify her of a settlement offer. The Investigative Panel found probable cause to believe that he engaged in conduct in violation of Standards 4, 22, 23, 44, 45, 61, 63, 65, and 68 of Bar Rule 4-102, and recommended that he be disbarred.
Upon consideration of the record in this case, this Court hereby adopts the Investigative Panel’s recommendation. Freddie Darnell Harrell is hereby disbarred, and it is ordered that his name be removed from the roll of attorneys licensed to practice law in Georgia.
Harrell is reminded to protect the interests of his clients and to comply fully with the requirements of Bar Rule 4-219 (c). If he ever seeks reinstatement, he will have to comply with all of the requirements for reinstatement in place at that time.

Disbarred.


All the Justices concur.